Exhibit 10.23
 
STELLAR PHARMACEUTICALS INC.
 
AMENDED AND RESTATED STOCK OPTION PLAN
 


 
The Corporation hereby amends and restates the Plan as follows:
1. Purpose of the Plan



 
 
1.1 The purpose of the Plan is to attract, retain and motivate persons of
training, experience and leadership to the Corporation and its Subsidiaries,
including their directors, officers and employees, and to advance the interests
of the Corporation by providing such persons with the opportunity, through share
options, to acquire an increased proprietary interest in the Corporation.
 
2. Defined Terms
 



Where used herein, the following terms shall have the following meanings,
respectively:
 
2.1 “Affiliate” means an affiliate, as such term is defined in Subsection 1(2)
of the Securities Act (Ontario), of the Corporation.
 
2.2 “Associate” means an associate, as such term is defined in Subsection 1(1)
of the Securities Act (Ontario).
 
2.3 “Board” means the board of directors of the Corporation or, if established
and duly authorized to act, the Executive Committee of the board of directors of
the Corporation.
 
2.4 “Committee” means the Human Resources Committee of the Board provided that,
if at any time the Committee has not been constituted, the Committee shall be
deemed for all purposes of the Plan to be the Board.
 
2.5 “Consultant” means an individual (or an Eligible Corporation) who:
 
(a)  
provides ongoing consulting services to the Corporation or an Affiliate under a
written contract;

 
(b)  
possesses technical, business or management expertise of value to the
Corporation or an Affiliate;

 
(c)  
spends a significant amount of time and attention on the business and affairs of
the Corporation or an Affiliate; and

 
(d)  
has a relationship with the Corporation or an Affiliate that enables the
individual to be knowledgeable about the business and affairs of the
Corporation.

 
2.6 “Corporation” means Stellar Pharmaceuticals Inc. and includes any successor
corporation thereof.
 
2.7 “director” means a director, senior officer or Management Company Employee
of the Corporation or a director, senior officer or Management Company Employee
of a Subsidiary.
 
2.8 “Discounted Market Price” means the Market Price less the discount set forth
below, subject to a minimum price of $0.10:
 
Closing Price
 
Discount
Up to $0.50
 
25%
$0.51 to $2.00
 
20%
Above $2.00
 
15%

 
 
1

--------------------------------------------------------------------------------

 
2.9 “Eligible Corporation” means a corporation all of the issued and outstanding
voting shares of which are beneficially owned, directly or indirectly, by an
Eligible Person.
 
2.10 “Eligible Person” means a bona fide:
 
(a)  
director;

 
(b)  
employee;

 
(c)  
Management Company Employee;

 
(d)  
Consultant; or

 
(e)  
Eligible Corporation.

 
2.11 “employee” means:
 
(a)  
an individual who is considered an employee under the Income Tax Act (Canada);
or

 
(b)  
an individual who works full-time for the Corporation providing services
normally provided by an employee and who is subject to the same control and
direction by the Corporation over the details and methods of work as an employee
of the Corporation, but for whom income tax deductions are not made at source.

 
2.12 “Expiry Time” means, with respect to any Option, the close of business on
the date upon which such Option will expire or within ten (10) trading days
immediately following, a date upon which such Eligible Person is prohibited from
exercising such Option due to a black-out period or other trading restriction
imposed by the Corporation, then the Expiry Time of such Option shall be
automatically extended to the tenth (10th) trading day following the date the
relevant black-out period or other trading restriction imposed by the
Corporation is lifted, terminated or removed;.
 
2.13 “Insider” means an insider, as such term is defined in Subsection 1(1) of
the Securities Act (Ontario), of the Corporation, other than a person who falls
within that definition solely by virtue of being a director or senior officer of
a Subsidiary, and includes any Associate of such Insider.
 
2.14 “Investor Relations Activities” means any activities or oral or written
communications, by or on behalf of the Corporation or shareholder of the
Corporation, that promote or reasonably could be expected to promote the
purchase or sale of securities of the Corporation, but does not include:
 
(a)  
the dissemination of information provided, or records prepared, in the ordinary
course of business of the Corporation:

 
(i)  
to promote the sale of products or services of the Corporation; or

 
(ii)  
to raise public awareness of the Corporation,

 
that cannot reasonably be considered to promote the purchase or sale of
securities of the Corporation;
 
(b)  
activities or communications necessary to comply with the requirements of:

 
(i)  
applicable securities laws,

 
(ii)  
the requirements of an applicable stock exchange or the by-laws, rules or other
regulatory instruments of any other self regulatory body or exchange having
jurisdiction over the Corporation;

 
(c)  
communications by a publisher of, or writer for, a newspaper, magazine or
business or financial publication, that is of general and regular paid
circulation, distributed only to subscribers to it for value or to purchasers of
it, if

 
(i)  
the communication is only through the newspaper, magazine or publication, and

 
(ii)  
the publisher or writer receives no commission or other consideration other than
for acting in the capacity of publisher or writer; or

 
 
2

--------------------------------------------------------------------------------

 
(d)  
activities or communications that may be otherwise specified by any applicable
stock exchange.

 
2.15 “Management Company Employee” means an individual employed by a company
providing management services to the Corporation, which are required for the
ongoing successful operation of the business enterprise of the Corporation, but
excluding an individual or company engaged in Investor Relations Activities.
 
2.16 “Market Price” at any date in respect of the Shares means the last closing
price of the Shares on the OTC Markets Group before the issuance of a news
release disclosing the transaction(s), pursuant to which the Shares are intended
to be issued.
 
2.17 “Option” means an option to purchase Shares granted to an Eligible Person
under the Plan.
 
2.18 “Option Price” means the price per Share at which Shares may be purchased
under an Option, as the same may be adjusted from time to time in accordance
with Article 8 hereof.
 
2.19 “Optioned Shares” means the Shares issuable pursuant to an exercise of
Options.
 
2.20 “Optionee” means an Eligible Person to whom an Option has been granted and
who continues to hold such Option.
 
2.21 “Plan” means the Stock Option Plan of the Corporation, as the same may be
further amended or varied from time to time.
 
2.22 “Shares” means the common shares of the Corporation or, in the event of an
adjustment contemplated by Article 8 hereof, such other shares or securities to
which an Optionee may be entitled upon the exercise of an Option as a result of
such adjustment.
 
2.23 “Subsidiary” means any corporation which is a subsidiary, as such term is
defined in Subsection 1(4) of the Securities Act (Ontario), of the Corporation.
 
3. Administration of the Plan
 
3.1 The Plan shall be administered by the Committee.
 
3.2 The Committee shall have the power, where consistent with the general
purpose and intent of the Plan and subject to the specific provisions of the
Plan:
 
(a)  
to establish policies and to adopt rules and regulations for carrying out the
purposes, provisions and administration of the Plan;

 
(b)  
to interpret and construe the Plan and to determine all questions arising out of
the Plan or any Option, and any such interpretation, construction or
determination made by the Committee shall be final, binding and conclusive for
all purposes;

 
(c)  
to determine the number of Shares covered by each Option;

 
(d)  
to determine the Option Price of each Option;

 
(e)  
to determine the time or times when Options will be granted and exercisable;

 
(f)  
to determine if the Shares which are issuable on the exercise of an Option will
be subject to any restrictions upon the exercise of such Option; and

 
(g)  
to prescribe the form of the instruments relating to the grant, exercise and
other terms of Options.

 
3.3 A member of the Committee may be entitled to participate in the Plan only if
an Option to such member is granted, and the terms and provisions thereof
determined, by the Committee without such member of the Committee participating
in any manner whatsoever in the granting of an Option to, or the determinations
made with respect to, such member of the Committee or to such Option.
 
3.4 The Committee may, in its discretion, require as conditions to the grant or
exercise of any Option that the Optionee shall have:
 
(a)  
represented, warranted and agreed in form and substance satisfactory to the
Corporation that such Optionee is acquiring and will acquire such Option and the
Shares to be issued upon the exercise thereof or, as the case may be, is
acquiring such Shares, for such Optionee’s own account, for investment and not
with a view to or in connection with any distribution, that such Optionee has
had access to such information as is necessary to enable such Optionee to
evaluate the merits and risks of such investment and that such Optionee is able
to bear the economic risk of investing in the Shares;

 
 
3

--------------------------------------------------------------------------------

 
(b)  
agreed to restrictions on transfer in form and substance satisfactory to the
Corporation and to an endorsement on any option agreement or certificate
representing the Shares making appropriate reference to such restrictions; and

 
(c)  
agreed to indemnify the Corporation in connection with the foregoing.

 
3.5 Any Option granted under the Plan shall be subject to the requirement that,
if at any time counsel to the Corporation shall determine that the listing,
registration or qualification of the Shares subject to such Option upon any
securities exchange or under any law or regulation of any jurisdiction, or the
consent or approval of any securities exchange or any governmental or regulatory
body, is necessary as a condition of, or in connection with, the grant or
exercise of such Option or the issuance or purchase of Shares thereunder, such
Option may not be accepted or exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Committee.  Nothing herein shall be
deemed to require the Corporation to apply for or to obtain such listing,
registration, qualification, consent or approval.
 
3.6 If the Corporation is required under the Income Tax Act (Canada) or any
other applicable law to make source deductions in respect of employee stock
option benefits and to remit to the applicable governmental authority an amount
on account of tax on the value of the taxable benefit associated with the
issuance of common shares on exercise of Options, then the Optionee shall:
 
(a)  
pay to the Corporation, in addition to the exercise price for the Options,
sufficient cash as is reasonably determined by the Corporation to be the amount
necessary to permit the required tax remittance;

 
(b)  
authorize the Corporation, on behalf of the Optionee, to sell in the market on
such terms and at such time or times as the Corporation determines a portion of
the common shares being issued upon exercise of the Options to realize cash
proceeds to be used to satisfy the required tax remittance; or

 
(c)  
make other arrangements acceptable to the Corporation to fund the required tax
remittance.

 
4. Shares Subject to the Plan
 
4.1 Options may be granted in respect of authorized and unissued Shares,
provided that the aggregate number of Shares reserved for issuance upon the
exercise of all Options granted under the Plan, subject to any adjustment of
such number pursuant to the provisions of Article 8 hereof, shall not exceed 10%
of the number of Shares which are issued and outstanding at the date of such
grant.  Optioned Shares in respect of which Options are not exercised shall be
available for subsequent Options. No fractional Shares may be purchased or
issued under the Plan.
 
5. Eligibility, Grant and Terms of Options
 
5.1 Options may be granted to any Eligible Person in accordance with Section 5.2
hereof.  If an Option is granted to an Eligible Corporation, such Eligible
Corporation shall, as a condition precedent to such grant, execute and deliver
any document or instrument required by any applicable stock exchange.
 
5.2 Options may be granted by the Corporation pursuant to the recommendations of
the Committee from time to time provided and to the extent that such decisions
are approved by the Board.
 
5.3 Subject as herein and otherwise specifically provided in this Article 4.1,
the number of Shares subject to each Option, the Option Price, the Expiry Time,
the extent to which such Option is exercisable from time to time during the term
of the Option and other terms and conditions relating to such Option shall be
determined by the Committee.
 
5.4 Subject to any adjustments pursuant to the provisions of Article 8 hereof,
the Option Price of any Option shall in no circumstances be lower than the
Discounted Market Price on the date on which the grant of the Option is approved
by the Committee.  If, as and when any Shares have been duly purchased and paid
for under the terms of an Option, such Shares shall be conclusively deemed
allotted and issued as fully paid and non-assessable Shares at the price paid
therefor.
 
5.5 The term of an Option shall not exceed five years from the date of the grant
of the Option.
 
5.6 No Options shall be granted to any Optionee if the total number of Shares
issuable to such Optionee under the Plan, together with any Shares reserved for
issuance to such Optionee under options for services or any other stock option
plans, would exceed 5% of the issued and outstanding Shares.
 
5.7 An Option shall be personal to the Optionee and shall be non-assignable and
non-transferable (whether by operation of law or otherwise), except as between a
corporation, all of the issued and outstanding voting shares of which are
beneficially owned, directly or indirectly, by such Optionee, and such Optionee,
or as otherwise provided for herein. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of an Option contrary to the provisions
of the Plan, or upon the levy of any attachment or similar process upon an
Option, the Option shall, at the election of the Corporation, cease and
terminate and be of no further force or effect whatsoever.
 
 
4

--------------------------------------------------------------------------------

 
5.8 No Options shall be granted to any Optionee if such grant could result, at
any time, in:
 
(a)  
the number of Shares reserved for issuance pursuant to Options or other stock
options granted to Insiders exceeding 10% of the issued and outstanding Shares;

 
(b)  
the issuance to Insiders, within a one-year period, of a number of Shares
exceeding 10% of the issued and outstanding Shares;

 
(c)  
the issuance to any one Insider and such Insider’s associates, within a one-year
period, of a number of Shares exceeding 5% of the issued and outstanding Shares;

 
(d)  
the issuance to any one Optionee within a one-year period, of a number of Shares
purchasable upon the exercise of Options granted during such a one-year period
exceeding 5% of the issued and outstanding Shares;

 
(e)  
the number of Shares reserved for issuance pursuant to Options granted to
Consultants exceeding 2% of the issued and outstanding Shares; and

 
(f)  
the number of Shares reserved for issuance to persons employed in Investor
Relation Activities exceeding 2% of the issue and outstanding Shares;

 
unless permitted otherwise by any applicable stock exchange.
 
5.9 In the event that no specific determination is made by the Committee with
respect to any of the following matters, each Option shall, subject to any other
specific provisions of the Plan, be exercisable as to a maximum of one-third of
the number of Shares covered by such Option (on a cumulative basis) following
each anniversary of the date upon which the Option was granted.
 
6. Termination of Employment
 
6.1 Subject to Sections 6.2 and 6.3 hereof and to any express resolution passed
by the Committee with respect to an Option, an Option and all rights to purchase
Shares pursuant thereto shall expire and terminate immediately upon the Optionee
who holds such Option ceasing to be an Eligible Person provided that, in the
case of termination of employment for any reason, and whether or not for cause,
such Option and all rights to purchase Shares thereto shall expire and terminate
30 days following notice of termination of employment.
 
6.2 If, before the expiry of an Option in accordance with the terms thereof, an
Optionee shall cease to be an Eligible Person (an “Event of Termination”) by
reason of the Optionee’s retirement at normal retirement age (including early
retirement in accordance with the Corporation’s then current plans, policies or
practices with respect thereto) or as a result of the Optionee’s permanent
disability, then the Committee, at its discretion, may allow the Optionee to
exercise the Option to the extent that the Optionee was entitled to do so at the
time of such Event of Termination, at any time up to and including, but not
after, a date that is: three months following the date of such Event of
Termination or on the Expiry Time, whichever is earlier, in the case of
retirement or permanent disability.
 
6.3 If an Optionee dies before the expiry of an Option in accordance with the
terms thereof, the Optionees legal representative(s) may, subject to the terms
of the Option and the Plan, exercise the Option to the extent that the Optionee
was entitled to do so at the date of the Optionee’s death at any time up to and
including, but not after, a date one year following the date of the Optionee’s
death or on the Expiry Time, whichever is earlier.
 
6.4 For greater certainty, Options shall not be affected by any change of
employment of the Optionee or by the Optionee ceasing to be a director of the
Corporation provided that the Optionee continues to be an Eligible Person.
 
6.5 If the Optionee is an Eligible Corporation, the references to the Optionee
in this Article 6 shall be deemed to refer to the Eligible Person associated
with such Optionee.
 
7. Exercise of Options
 
7.1 Subject to the provisions of the Plan, an Option may be exercised from time
to time by delivery to the Corporation at its principal office in London,
Ontario of a written notice of exercise addressed to the Chief Financial Officer
of the Corporation specifying the number of Shares with respect to which the
Option is being exercised and accompanied by payment in full, by cash or cheque,
of the Option Price of the Shares then being purchased. Certificates for such
Shares shall be issued and delivered to the Optionee within a reasonable time
following the receipt of such notice and payment.
 
 
5

--------------------------------------------------------------------------------

 
7.2 Notwithstanding any of the provisions contained in the Plan or in any
Option, the Corporation’s obligation to issue Shares to an Optionee pursuant to
the exercise of any Option shall be subject to:
 
(a)  
completion of such registration or other qualification of such Shares or
obtaining approval of such governmental or regulatory authority as the
Corporation shall determine to be necessary or advisable in connection with the
authorization, issuance or sale thereof;

 
(b)  
the admission of such Shares to listing on any stock exchange on which the
Shares may then be listed;

 
(c)  
the receipt from the Optionee of such representations, warranties, agreements
and undertakings, as the Corporation determines to be necessary or advisable in
order to safeguard against the violation of the securities laws of any
jurisdiction; and

 
(d)  
the satisfaction of any conditions on exercise prescribed pursuant to Section
3.4 hereof.

 
In this connection the Corporation shall, to the extent necessary, take all
commercially reasonable steps to obtain such approvals, registrations and
qualifications as may be necessary for the issuance of such Shares in compliance
with applicable securities laws and for the listing of such Shares on any stock
exchange on which the Shares are then listed.
 
7.3 Options shall be evidenced by a share option agreement, instrument or
certificate in such form not inconsistent with this Plan as the Committee may
from time to time determine as provided for under Subsection 3.2(g), provided
that the substance of Article 4.1 shall be included therein.
 
8. Certain Adjustments
 
8.1 In the event of any subdivision or redivision of the Shares into a greater
number of Shares at any time after the grant of an Option to any Optionee and
prior to the Expiry Time, the Corporation shall deliver to such Optionee at the
time of any subsequent exercise of such Optionee’s Option in accordance with the
terms hereof, in lieu of the number of Shares to which such Optionee was
theretofore entitled upon such exercise, but for the same aggregate
consideration payable therefor, such number of Shares as such Optionee would
have held as a result of such subdivision or redivision if, on the record date
thereof, the Optionee had been the registered holder of the number of Shares to
which such Optionee was theretofore entitled upon such exercise.
 
8.2 In the event of any consolidation of the Shares into a lesser number of
Shares at any time after the grant of an Option to any Optionee and prior to the
Expiry Time, the Corporation shall deliver to such Optionee at the time of any
subsequent exercise of such Optionee’s Option in accordance with the terms
hereof, in lieu of the number of Shares to which such Optionee was theretofore
entitled upon such exercise, but for the same aggregate consideration payable
therefor, such number of Shares as such Optionee would have held as a result of
such consolidation if, on the record date thereof, the Optionee had been
registered holder of the number of Shares to which such Optionee was theretofore
entitled upon such exercise.
 
8.3 If at any time after the grant of an Option to any Optionee and prior to the
Expiry Time, the Shares shall be reclassified, reorganized or otherwise changed,
otherwise than as specified in Sections 8.1 and 8.2 or, subject to the
provisions of Subsection 9.2(a) hereof, the Corporation shall consolidate, merge
or amalgamate with or into another corporation (the corporation resulting or
continuing from such consolidation, merger or amalgamation being herein call the
“Successor Corporation”) or the Corporation shall pay a stock dividend (other
than any dividends in the ordinary course), the Optionee shall be entitled to
receive upon the subsequent exercise of such Optionee’s Option in accordance
with the terms hereof and shall accept in lieu of the number of Shares to which
such Optionee was theretofore entitled upon such exercise but for the same
aggregate consideration payable therefor, the aggregate number of shares of the
appropriate class and/or other consideration from the Corporation or the
Successor Corporation (as the case may be) that the Optionee would have been
entitled to receive as a result of such reclassification, reorganization or
other change or, subject to the provisions of Subsection 9.2(a) hereof, as a
result of such consolidation, merger, amalgamation, or stock dividend if, on the
record date of such reclassification, reorganization, other change or stock
dividend or the effective date of such consolidation, merger or amalgamation or
dividend payment, as the case may be, such Optionee had been the registered
holder of the number of Shares to which such Optionee was theretofore entitled
upon such exercise.
 
8.4 In the event the Corporation should declare and pay a special cash dividend
or other distribution out of the ordinary course, a special dividend in specie
on the Shares, or a stock dividend other than in the ordinary course, the Option
Price of all Options outstanding on the record date of such dividend or other
distribution shall be reduced by an amount equal to the cash payment or other
distribution or the fair market value of the dividend in specie or stock
dividend or other distribution, as determined by the Committee in its sole
discretion but subject to all necessary regulatory approvals.
 
9. Amendment or Discontinuance of the Plan



 
9.1 The Board may amend or discontinue the Plan at any time, provided, however,
that no such amendment may materially and adversely affect any Option previously
granted to an Optionee without the consent of the Optionee, except to the extent
required by law. Any such amendment shall, if required, be subject to the prior
approval of, or acceptance by, any stock exchange on which the Shares are listed
and posted for trading.
 
 
6

--------------------------------------------------------------------------------

 
9.2 Notwithstanding anything contained to the contrary in this Plan or in any
resolution of the Board in implementation thereof:
 
(a)  
in the event the Corporation proposes to amalgamate, merge or consolidate with
any other corporation (other than a wholly-owned Subsidiary) or to liquidate,
dissolve or wind-up, or in the event an offer to purchase or repurchase the
Shares of the Corporation or any part thereof shall be made to all or
substantially all holders of Shares of the Corporation, the Corporation shall
have the right, upon written notice thereof to each Optionee holding Options
under the Plan, to permit the exercise of all such Options within the 20 day
period next following the date of such notice and to determine that upon the
expiration of such 20 day period, all rights of the Optionees to such Options or
to exercise same (to the extent not theretofore exercised) shall ipso facto
terminate and cease to have further force or effect whatsoever;

 
(b)  
in the event of the sale by the Corporation of all or substantially all of the
assets of the Corporation as an entirety or substantially as an entirety so that
the Corporation shall cease to operate as an active business, any outstanding
Option may be exercised as to all or any part of the Optioned Shares in respect
of which the Optionee would have been entitled to exercise the Option in
accordance with the provisions of the Plan at the date of completion of any such
sale at any time up to and including, but not after the earlier of: (i) the
close of business on that date which is 30 days following the date of completion
of such sale; and (ii) the Expiry Time; but the Optionee shall not be entitled
to exercise the Option with respect to any other Optioned Shares;

 
(c)  
subject to the rules of any applicable stock exchange or other regulatory
authority, the Board may, by resolution, advance the date on which any Option
may be exercised or extend the Expiry Time provided that the Board shall not, in
the event of any such advancement or extension, be under any obligation to
advance or extend the date on or by which Options may be exercised by any other
Optionee; and

 
(d)  
the Board may, by resolution, but subject to applicable regulatory requirements,
decide that any of the provisions hereof concerning the effect of termination of
the Optionee’s employment shall not apply to any Optionee for any reason
acceptable to the Board.

 
Notwithstanding the provisions of this Article 9, should changes be required to
the Plan by any securities commission, stock exchange or other governmental or
regulatory body of any jurisdiction to which the Plan or the Corporation now is
or hereafter becomes subject, such changes shall be made to the Plan as are
necessary to conform with such requirements and, if such changes are approved by
the Board, the Plan, as amended, shall be filed with the records of the
Corporation and shall remain in full force and effect in its amended form as of
and from the date of its adoption by the Board.
 
10. Miscellaneous Provisions



 
10.1 An Optionee shall not have any rights as a shareholder of the Corporation
with respect to any of the Shares covered by such Option until the date of
issuance of a certificate for Shares upon the exercise of such Option, in full
or in part, and then only with respect to the Shares represented by such
certificate or certificates. Without in any way limiting the generality of the
foregoing, no adjustment shall be made for dividends or other rights for which
the record date is prior to the date such shares certificate is issued.
 
10.2 Nothing in the Plan or any Option shall confer upon an Optionee any right
to continue or be re-elected as a director of the Corporation or any right to
continue in the employ of the Corporation or any Subsidiary, or affect in any
way the right of the Corporation or any Subsidiary to terminate his or her
employment at any time; nor shall anything in the Plan or any Option be deemed
or construed to constitute an agreement, or an expression of intent, on the part
of the Corporation or any Subsidiary to extend the employment of any Optionee
beyond the time which he or she would normally be retired pursuant to the
provisions of any present or future retirement plan of the Corporation or any
Subsidiary or any present or future retirement policy of the Corporation or any
Subsidiary, or beyond the time at which he or she would otherwise be retired
pursuant to the provisions of any contract of employment with the Corporation or
any Subsidiary.
 
10.3 The Plan and all matters to which reference is made herein shall be
governed by and interpreted in accordance with the laws of the Province of
Ontario and the laws of Canada applicable therein.
 
10.4 Effective as of the date of receipt of shareholder ratification and all
regulatory approvals of the Plan as contemplated by Section 11.1 hereof, the
Plan shall replace and supercede the Corporation’s current stock option plan, if
any, (the “Current Plan”) and no further options shall be granted pursuant to
the Current Plan; provided that nothing herein shall affect the existence or
validity of any options granted under the Current Plan prior to such date, which
options shall remain in full force and effect.
 
11. Shareholder and Regulatory Approval



 
11.1 The Plan shall be subject to ratification by the shareholders of the
Corporation to be effected by a resolution passed at a meeting of the
shareholders of the Corporation, and to acceptance by any other relevant
regulatory authority.  Any Options granted under the Plan prior to such
ratification and acceptance shall be conditional upon such ratification and
acceptance being given and no such Options may be exercised unless and until
such ratification and acceptance are given.
 
11.2 Any material amendment to an Option held by an Insider, including a change
in the Option Price or Expiry Time, must be approved by a majority of votes cast
at a meeting of shareholders other than votes attaching to securities
beneficially owned by the Optionee and his or her Associates.
 
Effective October 31, 2001
 
Amended April 1, 2011
 


 
Subject to Shareholder Approval on June 22, 2011
 
7

--------------------------------------------------------------------------------